t c memo united_states tax_court ruben de los santos and martha de los santos petitioners v commissioner of internal revenue respondent docket no filed date david m henderson for petitioners elizabeth s mcbrearty david weiner and angela b reynolds for respondent memorandum opinion lauber judge with respect to petitioners’ federal_income_tax for and the internal_revenue_service irs or respondent determined deficien- cies of dollar_figure and dollar_figure respectively it also determined accuracy-related_penalties under sec_6662a which covers reportable_transaction understate- ments and alternatively under sec_6662 currently before the court are the parties’ cross-motions for partial summary_judgment petitioner husband was the sole shareholder of an s_corporation that em- ployed him and his wife it made contributions of dollar_figure million to an employee welfare_benefit_plan which purchased a life_insurance_policy with a face value of dollar_figure million covering petitioners’ lives the question presented is whether this arrangement generated current taxable_income for petitioners as a split-dollar_life_insurance arrangement under sec_1_61-22 income_tax regs the arrangement here resembles the split-dollar arrangement we considered in our country home enters inc v commissioner 145_tc_1 reaching similar conclusions here to those we reached there we will grant respondent’s mo- tion for partial summary_judgment and deny petitioners’ cross-motion background there is no dispute as to the following facts which are drawn from the par- ties’ motion papers the stipulation of facts and the exhibits attached thereto peti- tioners resided in texas when they petitioned this court 1all statutory references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules of prac- tice and procedure we round all monetary amounts to the nearest dollar petitioner husband is a medical doctor during the tax years at issue he was the sole shareholder of dr ruben de los santos md pa an s_corporation incor- porated in texas s corp the s corp employed dr de los santos and his wife who served as the office manager for the medical practice as well as four other individuals petitioners received annual salaries of dollar_figure and dollar_figure respec- tively petitioner husband also included in his income as the sole shareholder of the s corp of its items of income and expense see sec_1366 a the legacy flex plan in date legacy benefit plans llc an illinois company lbp estab- lished the legacy employee welfare_benefit_plan legacy plan the legacy plan was a purported multiple-employer welfare_benefit_plan under sec_419a at all relevant times lbp was the sponsor and administrator of the legacy plan an employer elected to participate in the legacy plan by adopting a welfare_benefit_plan pursuant to the terms of a master_plan the legacy plan offered liv- ing benefits including disability benefits and death_benefits the latter were ulti- mately payable upon the death of a covered_employee to that person’s spouse or designated_beneficiary participating employers selected the types of benefits to be provided to their employees no employee had any right to withdraw from borrow against or sur- render his interest in the legacy plan an employee covered by the legacy plan designated the beneficiary or beneficiaries who would receive death_benefits to which that employee was entitled the legacy plan was funded by employer contributions to the legacy em- ployee welfare_benefit trust legacy trust lbp determined the amount of such contributions through a rate chart which took into account common risk factors such as age gender number of covered dependents and benefit terms the em- ployees themselves made no contributions to the legacy trust and otherwise made no financial commitment to the legacy plan at no time was the legacy trust recognized by the irs as tax-exempt under sec_501 all employer contributions to the legacy trust were irrevocable and were thereafter inaccessible by the participating employer and its creditors participat- ing employers and their creditors had no access to the income or assets including insurance contracts held by the legacy trust in no event could the assets held by the legacy trust be used for any purpose other than funding benefits for par- ticipating employees and their beneficiaries or defraying expenses of plan ad- ministration the legacy trust invested the contributed funds in multiple asset classes including cash stock bonds and life_insurance contracts in date the legacy plan was merged into the legacy employee flex benefit plan flex plan the legacy trust thereupon transferred its assets to the legacy employee flex benefit trust flex trust the flex plan enabled par- ticipating employers to offer their employees a wider range of living benefits such as day care and vacation benefits but the operative provisions of the flex plan and the flex trust were otherwise substantially_similar to the operative provisions of the legacy plan and the legacy trust as described above for convenience we will sometimes refer to these entities collectively as the legacy flex plan and the legacy flex trust b the s corp ’s participation in the legacy flex plan in date the s corp elected to participate in the legacy plan by ex- ecuting an adoption_agreement with an effective date of date the s corp selected the benefits to be provided to petitioners and its four other em- ployees under the legacy plan petitioners were entitled thereunder to a dollar_figure million death_benefit and the s corp ’s four rank-and-file employees were entitled to a dollar_figure accidental death and dismemberment ad d benefit under the flex plan petitioners continued to receive a dollar_figure million death_benefit the rank- and-file employees received a dollar_figure death_benefit and several flexible benefits including a critical illness benefit and a prepaid legal benefit the legacy plan required that life_insurance be purchased to fund the prom- ised death_benefits in date the legacy trust accordingly purchased a life_insurance_policy policy insuring the lives of petitioners the policy issued by american general life_insurance co agli was a flexible premium variable universal life policy with accumulation values based on the investment experi- ence of a separate fund the policy provided base insurance coverage of dollar_figure million equal to the death_benefit that the s corp had selected for petitioners the legacy trust later the flex trust was named as the owner and beneficiary of the policy agli considered several risk factors when issuing the policy including pe- titioners’ age and status as nonsmokers at the time petitioner husband was age and his wife was age the policy was a survivor policy under which agli would pay dollar_figure million to the legacy trust when the second of petitioners died 2the original policy documents list the policy owner as the legacy em- ployee benefit plan and trust but the parties have stipulated that the legacy trust was the owner and beneficiary of the policy when it was issued in in date the flex trust was substituted as the policy owner and bene- ficiary the legacy trust in turn would pay dollar_figure million to the beneficiary or beneficiaries whom petitioners had designated the legacy trust invoiced the s corp for the required upfront contribu- tions each invoice showed dollar_figure as the cost of ad d coverage for the four rank- and-file employees with the balance attributable to the cost of the policy during the s corp made to the legacy trust the following contributions which it treated as tax-deductible expenses of the medical practice date contribution total dollar_figure big_number big_number big_number big_number big_number during the legacy trust and later the flex trust paid premi- ums on the policy as follows date premium paid total dollar_figure big_number big_number big_number big_number big_number because of these premium payments and the investment gains thereon the accumulation value of the policy was dollar_figure at the end of and dollar_figure at the end of according to the quarterly statements issued by agli if an employer participating in the flex plan made all required contributions before date and thereafter terminated participation employees who were entitled to death_benefits would continue to receive that coverage for the rest of their lives the s corp had made by date all contributions re- quired to fund the promised death_benefits because subsequent events could not cause petitioners to lose their entitlement to the dollar_figure million death_benefit they were fully vested in that benefit during the tax years at issue c tax_return filings petitioners timely filed joint federal_income_tax returns for and reporting adjusted_gross_income of dollar_figure and dollar_figure respectively they did not report on these returns any income related to their participation in the legacy flex plan on date the irs issued petitioners a timely no- tice of deficiency for and in which it determined deficiencies and pen- alties on the basis that petitioners had received taxable economic benefits from their participation in the legacy flex plan petitioners timely petitioned this court for redetermination discussion the purpose of summary_judgment is to expedite litigation and avoid un- necessary and time-consuming trials see 116_tc_73 we may grant summary_judgment or partial summary_judgment when there is no genuine dispute of material fact and a decision may be rendered as a matter of law rule b 118_tc_226 the parties agree on all material facts relevant to the issues we must decide and they have expressed that consensus by filing cross-motions for partial summary_judgment we conclude that these issues may be adjudicated summarily respondent contends that the policy issued on petitioners’ lives incident to their participation in the legacy flex plan was part of a compensatory split-dollar_life_insurance arrangement under sec_1_61-22 income_tax regs and that petitioners must include in gross_income the economic benefits thus conferred on them petitioners do not dispute that economic benefits received from a split- dollar life_insurance arrangement constitute taxable_income rather they contend that their participation in the legacy flex plan did not involve a split-dollar ar- rangement a governing legal framework the term split-dollar was originally applied to life_insurance arrangements under which an employer paid part of the premiums on a policy insuring an em- ployee’s life with the understanding that the employer would recover part or all of the premiums from the insurance proceeds see revrul_64_328 1964_2_cb_11 revoking revrul_55_713 1955_2_cb_23 in date the department of the treasury issued final regulations that define split-dollar_life_insurance arrange- ments more comprehensively t d 2003_2_cb_1055 see sec_1_61-22 income_tax regs these regulations govern all split-dollar_life_insurance arrangements entered into or materially modified after date sec_1_61-22 income_tax regs see our country home enters inc t c pincite the parties agree that these regulations govern the outcome here the regulations generally define a split-dollar_life_insurance arrangement to include any arrangement other than group-term_life_insurance between an owner of a life_insurance_contract and a non-owner of the contract if certain conditions are met sec_1_61-22 income_tax regs one of these conditions is that one party must be entitled to recover from the insurance proceeds all or any portion of the premiums previously paid id subpara ii because the arrangement at issue here does not meet that condition respondent does not contend that petition- ers’ participation in the legacy flex plan constituted a split-dollar arrangement under the general definition set forth in the regulations the regulations set forth a special rule however that applies regardless of whether the criteria of paragraph b of this section are satisfied id subpara i under this special rule an arrangement is treated as a split-dollar_life_insurance arrangement if it is either a compensatory arrangement or a share- holder arrangement see id subpara ii and iii because neither party con- tends that the legacy flex plan involved a shareholder arrangement the question we must decide is whether it constituted a compensatory arrangement an arrangement between an owner and a non-owner of a life_insurance con- tract constitutes a compensatory arrangement if three conditions are met first the arrangement must be entered into in connection with the performance of serv- ices and must not be part of a group-term_life_insurance plan described in sec_79 id subdiv ii a second the employer or other service_recipient must pay directly or indirectly all or any portion of the premiums on the policy id sub- div ii b third as relevant here the beneficiary of the death_benefit must be designated by the employee or service provider or must be a person whom the employee or service provider would reasonably be expected to designate as the beneficiary id subdiv ii c t he person named as the policy owner of a life_insurance_contract gen- erally is the owner of such contract id para c however the regulations include attribution_rules that apply in the case of compensatory arrangements see id subpara iii if the arrangement is entered into in_connection_with_the_performance_of_services the employer or other service_recipient is treated as the owner of the life_insurance_contract if the owner is among other things a wel- fare benefit fund within the meaning of sec_419 id subdiv iii c the federal_income_tax consequences of a split-dollar_life_insurance ar- rangement are generally determined either through the economic benefit provi- sions of sec_1_61-22 through g income_tax regs or through the loan provisions of sec_1_7872-15 income_tax regs see estate of morrissette v commissioner 146_tc_171 our country home enters inc t c pincite the parties agree that if we find the legacy flex plan to involve a split-dollar_life_insurance arrangement the economic benefit provisions will apply here under those provisions the owner of the life_insurance_contract is treated as providing current economic benefits to the non-owner of the policy see sec_1 d income_tax regs b analysis petitioners first contend that there can be no split-dollar arrangement here because the legacy flex plan is not life_insurance this contention is mis- guided the regulations provide that a compensatory split-dollar arrangement exists if specified criteria are met with respect to an owner and a non-owner of a life_insurance_contract sec_1_61-22 income_tax regs petitioners do not dispute and they could not plausibly dispute that the policy is a life_insurance_contract as defined by sec_7702 the policy was issued by agli a life_insurance_company and provides insurance of dollar_figure million on petitioners’ lives petitioners contend that the legacy flex plan is not life_insurance because it lacks a sufficient element of risk but it is irrelevant under the regulations whether the legacy flex plan as whole constitutes life_insurance the relevant fact is that this plan required that life_insurance be purchased to fund the promised death_benefit and the trust purchased the policy for that reason the first step of the analysis requires that we identify the owner of the policy under the regulatory attribution_rules the legacy trust later the flex trust was the named owner of the policy but when a split-dollar arrangement is entered into in_connection_with_the_performance_of_services the employer is treated as the owner of the life_insurance_contract if the actual owner is among other things a welfare_benefit_fund within the meaning of sec_419 sec_1_61-22 income_tax regs sec_419 defines a welfare_benefit_fund as a fund that is part of an employer plan and through which the employer provides welfare benefits to employees or their beneficiaries sec_419 generally defines a welfare_benefit as any benefit other than a benefit covered by sec_83 property transferred in connection with performance of services sec_404 deferred payment plan or sec_404a foreign_deferred_compensation_plan petitioners do not challenge the status of the legacy trust and later the flex trust as a welfare_benefit_fund within the meaning of sec_419 sec_419 defines a fund to include any trust corporation or other organization not exempt from federal_income_tax neither the legacy trust nor the flex trust was tax exempt under sec_501 each trust was part of the plan of an employer through which the s corp provide d welfare benefits to employees or their beneficiaries see sec_419 and b and the benefits thus provided were welfare benefits because they were not covered by sec_83 sec_404 or sec_404a see sec_419 for purposes of applying the split-dollar regulations therefore the s corp is treated as the owner of the policy and peti- tioners are treated as the non-owners see sec_1_61-22 and income tax regs cf our country home enters inc t c pincite reaching the same conclusion on the basis of the taxpayer’s concession the first prong of the test for a compensatory arrangement requires that the arrangement between the owner and the non-owner be entered into in_connection_with_the_performance_of_services and not be part of a group-term_life_insurance plan described in sec_79 sec_1_61-22 income_tax regs petitioners concede that the s corp provided them benefits under the legacy flex plan in_connection_with_the_performance_of_services however they contend that the insurance coverage they received under the policy was part of a group- term life_insurance plan that is assertedly so because all of the s corp ’s eligi- ble employees received death_benefits from the flex plan in varying amounts and because eligibility to receive such benefits was based solely on factors re- lated to employment such as years_of_service petitioners’ argument misses the mark for at least two reasons first the insurance coverage that funds petitioners’ promised death_benefits is not group- term life_insurance see sec_79 the policy insuring petitioners’ lives covers them alone and it does not provide term_insurance rather it is a self-described flexible premium variable_universal_life_insurance policy with accumulation values based on the investment experience of a separate fund see 737_f3d_1145 7th cir distinguishing a flexible premium variable life_insurance_policy from term life_insurance second l ife insurance is not group-term_life_insurance for purposes of sec_79 unless t he amount of insurance provided to each employee is com- puted under a formula that precludes individual selection sec_1_79-1 income_tax regs this requirement is not satisfied if the formula takes into ac- count the personal risk characteristics of particular employees see our country home enters inc t c pincite eligibility to receive benefits under the legacy flex plan was open to all six s corp employees but petitioners have not established that t he amount of in- surance provided to each employee wa s computed under a formula that precludes individual selection see sec_1_79-1 income_tax regs emphasis added petitioners were entitled to a death_benefit of dollar_figure million each petitioner enjoyed the same benefit even though petitioner husband was seven years older than his wife and earned a salary four times higher the four rank-and-file em- ployees were entitled to no death_benefits under the legacy plan only to a dollar_figure ad d benefit and were entitled under the flex plan to a modest death_benefit of dollar_figure petitioners have not explained what computational formula--based on age compensation or other objective criteria--could produce a distribution of benefits that looks like this even if there were some theoretical possibility that this dis- parity could have resulted without individual selection the formula did not in fact preclude individual selection see 81_tc_505 aff’d 733_f2d_191 1st cir it seems obvious that the discrimina- tory pattern displayed by the s corp ’s selection of benefits reflected individual selection by or on behalf of petitioners see 78_tc_791 holding that an insurance_policy was not part of a group-term insurance plan because it individually selected the company’s president to receive dollar_figure of excess coverage moreover the policy insuring petitioners’ lives took into account their personal risk characteristics including their nonsmoker status see our country home enters inc t c pincite the second prong of the test for a compensatory arrangement requires that the employer or other service_recipient pay directly or indirectly all or any por- tion of the life_insurance premiums sec_1_61-22 income_tax regs during the s corp made contributions in excess of dollar_figure million to the legacy trust which used those contributions to pay premiums of dollar_figure on the policy insuring petitioners’ lives the s corp was petitioners’ employer and it paid through the legacy trust all of the premiums on the policy petitioners contend that the second prong is unsatisfied because the legacy trust did not pay these premiums immediately upon receipt of the s corp ’s con- tributions but several months or years later after commingling the cash with cash supplied by other participating employers this argument ignores the language of the regulation which states that an employer can effect premium payments di- rectly or indirectly ibid by supplying the legacy trust with the cash to pay the premiums the s corp paid those premiums indirectly the regulations contem- plate exactly this sort of indirect payment by providing that the employer will be treated as the owner of a life_insurance_contract that is actually owned for exam- ple by a welfare_benefit_fund see id para c iii c income_tax regs in such cases the employer will typically supply to the fund or to its associated trust the cash with which to pay the premiums as happened here the third prong of the test for a compensatory arrangement requires either that the employee have an interest in the policy cash_value of the life_insurance_contract or that the beneficiary of the death_benefit be designated by the employ- ee or be a person whom the employee would reasonably be expected to desig- nate as the beneficiary id para b ii c the latter requirement is clearly met here petitioners admit that they named the legacy trust and later the flex trust as the beneficiary of the dollar_figure million death_benefit under the policy and the legacy trust was obligated to pay that dollar_figure million death_benefit to the beneficiary or beneficiaries whom petitioners had designated as we concluded in our country home enters inc the fact that the proceeds from the life_insurance policies are funneled through the welfare_benefit_plan to each of the ulti- mate recipients does not blur our view or our conclusion that each of those recip- ients is the beneficiary of the death_benefit for purposes of the split-dollar regu- lations t c pincite in sum we conclude that the arrangement at issue satisfied all three criteria required to create a compensatory arrangement under the regulations we ac- cordingly hold that the policy issued on petitioners’ lives incident to their partici- pation in the legacy flex plan was part of a compensatory split-dollar life insur- ance arrangement under sec_1_61-22 income_tax regs 3petitioners assert that because the legacy flex trust was not related to them they could not gain from naming it the beneficiary of the death_benefit as noted in the text we rejected this same argument in our country home enters inc t c pincite petitioners effectively designated the recipients of the death_benefit because they were assured that the legacy flex trust would imme- diately pay the death_benefit to the beneficiary or beneficiaries whom petitioners had named c unreported income the federal_income_tax consequences of a split-dollar_life_insurance ar- rangement are generally determined through one of two regimes the economic benefit regime or the loan regime see our country home enters inc t c pincite compare sec_1_61-22 b i income_tax regs with sec_1_7872-15 income_tax regs the parties agree that the loan regime does not apply here under the economic benefit regime the non-owner of the life_insurance_contract here petitioners must take into account the full value of all economic benefits described in paragraph d of this section reduced by the consideration paid_by the non-owner to the owner for those economic benefits sec_1_61-22 income_tax regs the parties agree that petitioners paid no con- sideration to the s corp for the benefits they received under the legacy flex plan as relevant here t he value of the economic benefits provided to a non- owner id para d equals the sum of two amounts the first amount is the cost of current_life_insurance_protection provided to the non-owner id subpara i the parties agree that the cost of such current protection was dollar_figure for and dollar_figure for the second amount--the focus of dispute here--is t he amount of policy cash_value to which the non-owner has current access within the meaning of para- graph d ii of this section to the extent that such amount was not actually taken into account for a prior taxable_year id subpara ii the non-owner has current access to that portion of the policy cash_value to which he or she has a current or future right if specified conditions are met id subpara ii a even if the non-owner cannot extract cash from the policy currently he is treated as having current access to that portion of the policy cash_value to which he has a future right if such portion is inaccessible to the owner of the policy ie the employer or is inaccessible to the owner’s general creditors id subdiv ii b petitioners had a future right to the policy cash_value because they had the exclusive right to designate who would receive death_benefits under the policy see our country home enters inc t c pincite moreover once a participating employer had made contributions to the legacy flex trust those contributions were irrevocable and were inaccessible to the employer and its credi- tors employers and their creditors likewise had no access to the income or assets including insurance contracts held by the legacy flex trust thus although petitioners during could not withdraw funds from the policy or the legacy flex plan the policy cash_value in its entirety was inaccessible to the owner ie the s corp and was inaccessible to the owner’s general credit- ors see sec_1_61-22 income_tax regs although the legacy flex plan documents make clear that the policy cash_value was not subject_to the claims of any participating employer or its creditors petitioners assert that a clawback provision in the bankruptcy code could lead to a different outcome under u s c sec e a bankruptcy trustee may claw back any transfers made by a debtor within years of the petition date if the transfer among other things was made to a self-settled trust or to a similar device whose beneficiary was the debtor this provision is irrelevant here the legacy and flex trusts were not self-settled trusts and the s corp the debtor in the scenario petitioners imagine was not a beneficiary of the legacy or flex trust 4petitioners insist that they enjoyed no economic benefit beyond the cost of current insurance protection--ie dollar_figure for and dollar_figure for 2012--because they could not withdraw cash from the policy or from the legacy flex plan currently this argument ignores the governing regulation which explicitly states that a non- owner possessing future rights has current access to that portion of the policy cash_value that is inaccessible to the owner or inaccessible to the owner’s gen- eral creditors sec_1_61-22 income_tax regs we accordingly hold that petitioners had current access to the entire cash_value of the policy during and the economic benefit provided to them during those years was not limited to the cost of current_life_insurance_protection but also included the amount of policy cash_value to which they had current ac- cess to the extent that such amount was not actually taken into account for a prior taxable_year sec_1_61-22 income_tax regs we leave to further proceedings the computation of the exact amounts to be included in petitioners’ gross_income for each year as well as a determination as to whether they are liable for accuracy-related_penalties under sec_6662a or sec_6662 to reflect the foregoing an appropriate order will be issued
